Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11929 Filed 05/14/20 Page 1 of 17




                         EXHIBIT A
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11930 Filed 05/14/20 Page 2 of 17

                                                        Page 1                                                         Page 3
 1        IN THE DISTRICT COURT OF THE UNITED STATES              1   KEVIN S. ERNST
 2          FOR THE EASTERN DISTRICT OF MICHIGAN                  2   HANNAH FIELSTRA
 3              SOUTHERN DIVISION                                 3   Ernst, Charara & Lovell
 4                                                                4   546 Griswold, Suite 4100
 5   PATTI JO CAHOO, KRISTEN MENDYK,                              5   Detroit, Michigan 48226
 6   and KHADIJA COLE, HYON PAK, and                              6   313.965.5555
 7   MICHELLE DAVISON, individually and                           7   kevin@ecllawfirm.com
 8   on behalf of similarly situated                              8   hannah@ecllawfirm.com
 9   persons,                                                     9      Appearing on behalf of the Plaintiffs.
10              Plaintiffs,                                      10
11          vs.             Case No. 17-10657                    11   STEPHANIE A. DOUGLAS
12                         Hon. David M. Lawson                  12   Bush Seyferth, P.L.L.C.
13   SAS INSTITUTE, INC., FAST ENTERPRISES,                      13   3001 West Big Beaver Road
14   L.L.C., CSG GOVERNMENT SOLUTIONS,                           14   Suite 600
15   STEVE GESKEY, in his individual capacity,                   15   Troy, Michigan 48084
16   SHEMIN BLUDELL, in her individual capacity,                 16   248.822.7806
17   DORRIS MITCHELL, in her individual capacity,                17   douglas@bsplaw.com
18   DEBRA SINGLETON, in her individual capacity,                18      Appearing on behalf of Defendant SAS Institute, Inc.
19   JULIE A. McMURTRY, in her individual capacity,              19
20   SHARON MOFFET-MASSEY, in her individual capacity,           20
21              Defendants.                                      21
22   _____________________________                               22
23      Videotaped Deposition of Sharon A. Moffett-Massey        23
24              December 19, 2019                                24
25              Bloomfield Hills, MI                             25
                                                        Page 2                                                         Page 4
 1          The Videotaped Deposition of SHARON A.                1   ERIK F. STIDHAM
 2          MOFFETT-MASSEY,                                       2   Holland & Hart, L.L.P.
 3          Taken at 1760 South Telegraph Road, Suite 300,        3   800 West Main Street
 4          Bloomfield Hills, Michigan,                           4   Suite 1750
 5          Commencing at 9:19 a.m.,                              5   Boise, Idaho 83701
 6          Thursday, December 19, 2019,                          6   208.342.5000
 7          Before Randee E. Sharfman, CSR-1392.                  7   efstidham@hollandhart.com
 8                                                                8      Appearing on behalf of Defendant Fast Enterprises,
 9   APPEARANCES:                                                 9      L.L.C.
10                                                               10
11   TONY PARIS                                                  11   STEPHEN J. ROSENFELD
12   JOHN C. PHILO                                               12   McDonald Hopkins, L.L.C.
13   Sugar Law Center                                            13   300 North LaSalle Street
14   4605 Cass Avenue                                            14   Suite 1400
15   Second Floor                                                15   Chicago, Illinois 60654
16   Detroit, Michigan 48201                                     16   312.280.0111
17   313.993.4505                                                17   srosenfeld@mcdonaldhopkins.com
18   tparis@sugarlaw.org                                         18      Appearing on behalf of Defendant CSG Government
19   jphilo@sugarlaw.org                                         19      Solutions.
20      Appearing on behalf of the Plaintiffs.                   20
21                                                               21
22                                                               22
23                                                               23
24                                                               24
25                                                               25
[12/19/2019] Moffett-Massey, Sharon 121919                                                                        Pages 1 - 4
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11931 Filed 05/14/20 Page 3 of 17

                                                      Page 5                                                     Page 7
 1   JENNIFER D. ARMSTRONG                                     1              TABLE OF CONTENTS
 2   McDonald Hopkins, L.L.C.                                  2
 3   600 Superior Avenue East                                  3    WITNESS                PAGE
 4   Suite 2100                                                4    SHARON A. MOFFETT-MASSEY
 5   Cleveland, Ohio 44114                                     5
 6   216.905.4564                                              6    EXAMINATION
 7   jarmstrong@mcdonaldhopkins.com                            7    BY MR. STIDHAM:                  11
 8      Appearing on behalf of Defendant CSG Government        8    EXAMINATION
 9      Solutions.                                             9    BY MR. ROSENFELD:                    38
10                                                            10    EXAMINATION
11   KIMBERLY PENDRICK                                        11    BY MR. ERNST:                   43
12   State of Michigan                                        12    EXAMINATION
13   3030 West Grand Boulevard                                13    BY MS. PENDRICK:                 319
14   Suite 9-600                                              14    EXAMINATION
15   Detroit, Michigan 48202                                  15    BY MS. DOUGLAS:                  330
16   313.456.2200                                             16    EXAMINATION
17   pendrickk@.michigan.gov                                  17    BY MR. BRAVERMAN:                    362
18      Appearing on behalf of Defendants Steve Geskey,       18    REEXAMINATION
19      Shemin Blundell, Doris Mitchell, and Debra Singleton. 19    BY MR. STIDHAM:                  366
20                                                            20    REEXAMINATION
21                                                            21    BY MR. ROSENFELD:                    375
22                                                            22
23                                                            23
24                                                            24
25                                                            25
                                                      Page 6                                                     Page 8
 1   CHRISTOPHER W. BRAVERMAN                                   1                 EXHIBITS
 2   State of Michigan                                          2
 3   Department of Attorney General                             3   EXHIBIT                       PAGE
 4   525 West Ottawa Street                                     4   (Exhibits retained.)
 5   Fifth Floor                                                5
 6   Lansing, Michigan 48933                                    6   DEPOSITION EXHIBIT       61            60
 7   517.335.7641                                               7   DEPOSITION EXHIBIT       62            74
 8   braverman@michigan.gov                                     8   DEPOSITION EXHIBIT       63            136
 9       Appearing on behalf of Defendant Julie A. McMurtry.    9   DEPOSITION EXHIBIT       64            136
10                                                             10   DEPOSITION EXHIBIT       65            136
11   DEBBIE K. TAYLOR                                          11   DEPOSITION EXHIBIT       66            158
12   State of Michigan                                         12   DEPOSITION EXHIBIT       67            173
13   Department of Attorney General                            13   DEPOSITION EXHIBIT       68            181
14   3030 West Grand Boulevard                                 14   DEPOSITION EXHIBIT       69            183
15   Suite 9-600                                               15   DEPOSITION EXHIBIT       70            186
16   Detroit, Michigan 48202                                   16   DEPOSITION EXHIBIT       71            188
17   313.456.2200                                              17   DEPOSITION EXHIBIT       72            208
18   taylord@michigan.gov                                      18   DEPOSITION EXHIBIT       73            208
19      Appearing on behalf of Defendant Sharon Moffett-       19   DEPOSITION EXHIBIT       74            208
20      Massey.                                                20   DEPOSITION EXHIBIT       75            208
21                                                             21   DEPOSITION EXHIBIT       76            228
22   ALSO PRESENT:                                             22   DEPOSITION EXHIBIT       77            330
23   Neal Durkin - Video Technician                            23   DEPOSITION EXHIBIT       78            330
24   Shemin Blundell                                           24   DEPOSITION EXHIBIT       79            330
25                                                             25   DEPOSITION EXHIBIT       80            330
[12/19/2019] Moffett-Massey, Sharon 121919                                                                 Pages 5 - 8
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11932 Filed 05/14/20 Page 4 of 17

                                                        Page 9                                                                 Page 11
 1    DEPOSITION EXHIBIT         81              330              1              MS. TAYLOR: Assistant Attorney General
 2    DEPOSITION EXHIBIT         82              330              2      Debbie Taylor representing the witness Sharon
 3    DEPOSITION EXHIBIT         83              330              3      Moffett-Massey.
 4    DEPOSITION EXHIBIT         84              330              4              MR. STIDHAM: Erik Stidham of Holland &
 5    DEPOSITION EXHIBIT         85              330              5      Hart on behalf of defendant Fast Enterprises.
 6                                                                6              MR. ROSENFELD: Stephen Rosenfeld and
 7                                                                7      Jennifer Armstrong on behalf of CSG Government
 8                                                                8      Solutions.
 9                                                                9                SHARON MOFFETT-MASSEY,
10                                                               10      was thereupon called as a witness herein, and after
11                                                               11      having first been duly sworn to testify to the truth,
12                                                               12      the whole truth and nothing but the truth, was
13                                                               13      examined and testified as follows:
14                                                               14              MR. STIDHAM: Ms. Moffett-Massey, my name
15                                                               15      is Erik Stidham and I represent Fast Enterprises.
16                                                               16                   EXAMINATION
17                                                               17   BY MR. STIDHAM:
18                                                               18   Q. Would you state your full name for the record, if you
19                                                               19      would.
20                                                               20   A. Sharon Ann Moffett-Massey.
21                                                               21   Q. Ms. Moffett-Massey, I do understand and appreciate
22                                                               22      that you've made it here even though you've got a bit
23                                                               23      of a cold that's affecting your voice.
24                                                               24              So of course you ever need to take a break
25                                                               25      for any reason, get a drink of water, whatever, just
                                                       Page 10                                                                 Page 12
 1 Bloomfield Hills, Michigan                                     1        tell us and we'll accommodate that.
 2 Thursday, December 19, 2019                                    2   A.     Thank you.
 3 9:19 a.m.                                                      3   Q.     Or just need to take a break because your voice is
 4                                                                4        getting tired, just tell us, all right?
 5             VIDEO TECHNICIAN: we are on the record.            5   A.     All right. Thank you.
 6    This is the video deposition of Sharon Moffett-Massey,      6   Q.     Have you ever been deposed before?
 7    being taken in Bloomfield Hills, Michigan. Today is         7   A.     My apologies.
 8    December the 19th, 2019. The approximate time is 9:19       8   Q.     Have you ever been deposed before?
 9    a.m.                                                        9   A.     No, I have not.
10             Would the attorneys please introduce              10   Q.     So let me give you just a couple of ground rules --
11    themselves and who they represent, and the court           11   A.     Okay.
12    reporter please swear in the witness.                      12   Q.     -- that will make today hopefully move more smoothly.
13             MR. ERNST: Kevin Ernst for plaintiff.             13                  First, even though you're being -- she's
14             MS. FIELSTRA: Hannah Fielstra on behalf of        14        transcribing -- you're being transcribed and the video
15    plaintiffs.                                                15        is going, so it's important that you answer in
16             MR. PHILO: John Philo and Tony Paris on           16        sentences or words rather than gestures; do you
17    behalf of plaintiffs from Sugar Law Center.                17        understand that?
18             MS. DOUGLAS: Stephanie Douglas on behalf          18   A.     That is correct.
19    of SAS Institute, Inc.                                     19   Q.     Also, I have a very bad habit of pausing in the middle
20             MR. BRAVERMAN: Assistant Attorney General         20        of my questions, so just do your best to let me get
21    Chris Braverman on behalf of Defendant Julie McMurtry.     21        the entire question out before you respond; is that
22             MS. PENDRICK: Assistant Attorney General          22        fair?
23    Kim Pendrick on behalf of defendants Geskey, Blundell,     23   A.     Yes.
24    Mitchell, and Singleton; and also with us for the          24   Q.     That's important because if we talk over one another,
25    deposition today is Shemin Blundell.                       25        it'll be impossible for the court reporter to

[12/19/2019] Moffett-Massey, Sharon 121919                                                                               Pages 9 - 12
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11933 Filed 05/14/20 Page 5 of 17

                                                           Page 13                                                              Page 15
 1        effectively get everything down; do you understand          1        was given a choice to stay with private company or
 2        that?                                                       2        move on with the state when the state assumed it.
 3   A.    Yes, I do.                                                 3                 After about a period of a year, the state
 4   Q.    Okay. Also, if I ask you a question and if for any         4        was going to move it back into the private industry,
 5        reason you don't understand it, please just tell me         5        and you then were given a choice to interview for
 6        and I'll do my best to rephrase the question; is that       6        state jobs to become a permanent state employee, at
 7        fair?                                                       7        which time I did, and that was approximately 1989.
 8   A.    Yes.                                                       8   Q.     Okay.
 9   Q.    Okay. Likewise, if I ask a question and you respond        9   A.     I did that, I was hired on with the State of Michigan
10        to it, I'll assume you understood the question; is         10        unemployment insurance agency as a claims examiner for
11        that fair?                                                 11        the Flint branch office.
12   A.    Yes.                                                      12   Q.     If I can just interrupt you there. So 1989, it sounds
13   Q.    Okay. Again, if you need to take a break to               13        like you start with the Michigan unemployment UIA,
14        accommodate anything, it's not an endurance contest,       14        correct?
15        so just tell us and we'll do that, okay?                   15   A.     Correct.
16   A.    Sure.                                                     16   Q.     Your first job was as a claims examiner?
17   Q.    First off, Ms. Moffett-Massey, can you give me an         17   A.     Uh-huh. Yes, it was a claims examiner, and it was
18        overview of your educational background?                   18        Michigan Employment Security Commission at that time.
19   A.    Beginning with elementary school, or are we talking       19        The agency has gone through several name changes.
20        post secondary?                                            20   Q.     But it's the same agency that we now call UIA; is that
21   Q.    Unless it's something that you're really, really proud    21        fair?
22        about in elementary, we can start with -- just when        22   A.     That is correct.
23        did you graduate high school and where was that?           23   Q.     Can you explain to me what your duties were as a
24   A.    High school was Muskegon Catholic Central, that would     24        claims examiner when you first started out?
25        be in Muskegon, Michigan, and that graduation date was     25   A.     For the most part, processing claims. I was trained
                                                           Page 14                                                              Page 16
 1        June of 1984. I went on to Muskegon Community               1    in all aspects of claims.
 2        College, and graduated in 1986; that was a two-year         2            MR. ERNST: I'm sorry, can you keep your
 3        college with my associate's degree.                         3    voice up.
 4                  From there I went on to Michigan State            4            THE WITNESS: I was trained in all aspects
 5        University, and graduated in 1988, June of 1988. I          5    of claims from intake, which is taking the claim over
 6        had one year of law school at Cooley Law School, I did      6    the counter, to adjudicating that claim. So that
 7        not graduate; I pursued my career with the State of         7    would have been fact finding, taking statements from
 8        Michigan.                                                   8    claimant, the unemployed worker and the employer, and
 9   Q.     Can I ask what your degree at Michigan State was in?      9    rebuttals if necessary.
10   A.     Social science.                                          10            After about maybe six months to a year on
11   Q.     Social science?                                          11    the job, I was also assigned to peer hearings for
12   A.     Political science.                                       12    cases that I had written as well on behalf of the
13   Q.     Thank you. Kind of similarly, can you give me an         13    agency.
14        overview of your work experience after that year at        14 BY MR. STIDHAM:
15        Cooley?                                                    15 Q. And you used the term "adjudication" when you were
16   A.     I worked one year with the accident fund, which is       16    describing your duties as a claims examiner.
17        workers' comp insurance.                                   17            Can you explain to me what you mean by
18   Q.     That's an entity within the State; is that correct?      18    adjudication in this context of unemployment claims?
19   A.     That was not. The accident fund, it was not and then     19 A. Adjudicating the claim went from taking the statement
20        it was, so let me explain.                                 20    from the claimant and/or sending out questions to the
21   Q.     Sure.                                                    21    employer.
22   A.     Initially it was not a state agency or part of the       22            Typically you have the claimant in front of
23        state government. It was assumed by state government       23    you, and we did face-to-face interviews with them,
24        by Governor Blanchard.                                     24    sit-down interviews with them to find out why they
25                  At that time employees of the accident fund      25    were unemployed. Whether it was voluntarily leaving

[12/19/2019] Moffett-Massey, Sharon 121919                                                                               Pages 13 - 16
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11934 Filed 05/14/20 Page 6 of 17

                                                           Page 17                                                             Page 19
 1        or dismissal from, you know, their position.                1   Q. Two years. Can you explain to me what your duties
 2                  After receiving all of the information, all       2      were as a branch manager?
 3        of the fact finding, if you will, information back          3   A. I oversaw all operations for that branch office from
 4        from the claimant, information back from the employer,      4      the rent payment to the stopped up toilets to the
 5        based on guidelines and policy procedure and the MESC       5      staffing, administrating unemployment. So the staff
 6        Act, a decision is made and the citing of the fact          6      in its entirety as well as the operations of the
 7        that was used to support that decision.                     7      office itself.
 8   Q.     You say "that decision," is that what I've also heard     8   Q. Okay. Just so we can put a time frame in here, what's
 9        referred to as a notice of determination?                   9      this period that you worked as a branch manager? I
10   A.     That would be correct.                                   10      want to make sure I'm tracking.
11   Q.     Just so you and I are clear when we're communicating,    11   A. That would have been about 1999 to about 2001.
12        if I use the term "adjudication" in the context of         12   Q. Okay. In 2001 did your role change?
13        unemployment claims, I'm intending to refer to this        13   A. It did.
14        initial notice of determination; is that acceptable        14   Q. What happened?
15        for us as far as we're communicating?                      15   A. We were transitioning from the local branch offices to
16   A.     Yes.                                                     16      what are now called contact centers, but at the time
17   Q.     If for some reason I misuse the term or I'm getting      17      they were referred to as call centers. State was also
18        the process confused, which trust me I will, just          18      going through another retirement phase, so we were
19        clarify.                                                   19      losing more regional directors and branch managers at
20                  But I wanted to make it clear that when I'm      20      that time.
21        using adjudication, when you and I talk we use             21               So in my position as Freemont branch
22        adjudication to refer to that initial determination        22      manager, which it had changed from a 14 level to a 15
23        relating to unemployment insurance, that that's how        23      level at this point because of the volume of work that
24        I'm intending to use it; is that fair?                     24      we were accomplishing, I was asked by the regional
25   A.     Yes.                                                     25      director to oversee the Grand Rapids branch office
                                                           Page 18                                                             Page 20
 1   Q. How long did you work as a claims examiner in that            1        because that branch manager was retiring earlier, and
 2      role, I should say?                                           2        then most of the managers, which I did.
 3   A. Roughly about five years.                                     3                 I was also a part of the building
 4   Q. Okay. What was your next position within the agency?          4        facilities committee which basically decided where
 5   A. I took a limited term position as a supervisor,               5        these call centers would be placed in the cities that
 6      adjudication supervisor, and that was in the Detroit          6        they were placed in and looked at the buildings and
 7      area, the Oakman branch office.                               7        things like that.
 8   Q. Okay. How did -- how did your responsibilities change         8                 I was responsible in my role as a 15 level
 9      in that position?                                             9        branch manager to transition all staff on the West
10   A. As an adjudication supervisor I oversaw the work of          10        side of the state into the Grand Rapids call center,
11      claims examiners who was doing the same job that I was       11        which was known as the remote issue call center or
12      doing, which was adjudicating claims.                        12        RICC.
13   Q. How long did you work in that role as adjudication           13   Q.     Okay.
14      supervisor?                                                  14   A.    After about a year or so getting everyone in,
15   A. About six to nine months. The agency was going               15        interviews were held for the actual RICC director,
16      through a retirement phase where I guess, I would say,       16        which I interviewed for and was selected, which
17      bonus type of a retirement where we were losing a lot        17        brought me to a 17 state division administrator.
18      of branch managers as well as regional directors             18   Q.     Okay.
19      during this time.                                            19   A.    Working title as RICC director.
20               So I interviewed for a position as a branch         20   Q.    I just need an overview, ma'am.
21      manager, and was offered that position and I became          21                 So what were your duties as a RICC
22      the Freemont branch manager.                                 22        director?
23   Q. Okay. How long were you in the role of branch                23   A.    Overseeing the entire operations of that call center.
24      manager?                                                     24   Q.    Okay. Great. How long were you in that role?
25   A. Roughly about two years.                                     25   A.    A little over ten years or so.
[12/19/2019] Moffett-Massey, Sharon 121919                                                                              Pages 17 - 20
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11935 Filed 05/14/20 Page 7 of 17

                                                         Page 21                                                                 Page 23
 1   Q. So just to make sure we're tracking our time period         1        getting an overview of your work experience, and you
 2      again, what's that ten-year period, to the best of          2        were -- you spoke about the work you did as chief of
 3      your recollection?                                          3        staff at the agency.
 4   A. 2001 to about 2012.                                         4                 What was that time period again that you
 5   Q. Okay. Sounds like you had a change of position in           5        were functioning as chief of staff for UIA?
 6      2012; is that correct?                                      6   A.     I believe that was 2013, 2013 to 2014, approximately.
 7   A. In some cases my position was the same, but I was           7        I'm not quite sure the month, but it was about a year.
 8      working out of class as a 18 at one point for about         8   Q.     Okay. What was your next position after the chief of
 9      six months.                                                 9        staff position?
10              The customer service director became the           10   A.     I was selected for the agency director position, 2014,
11      acting agency director, and I was selected to fill         11        April of 2014.
12      that role, after which time I reverted back to my 17,      12   Q.     So in April of 2014, you're appointed to be and take
13      once working out of class.                                 13        the position of director of UIA?
14              Then as a 17 I was selected for special            14   A.     That is correct.
15      projects while still maintaining my 17; so I was on        15   Q.     How long were you in that role?
16      different special projects.                                16   A.     Till January 2017.
17              After the last project with the tax office,        17   Q.     What role did you take in January of 2017, what new
18      I believe I was appointed as chief of staff for the        18        role did you take?
19      agency.                                                    19   A.     I was reassigned to the workforce side of the house,
20   Q. Okay. When did you get appointed chief of staff for        20        still under talent investment agency but workforce
21      the agency?                                                21        side assisting Michigan Works agency with talent
22              By agency, we're referring to UIA, correct?        22        efforts.
23   A. Correct, the unemployment insurance agency. That           23   Q.     Going back to your time as the director of the agency
24      would have been about 2013 to -- almost a year, 2014.      24        in that 2014 to end of 2016 time frame, okay?
25   Q. Okay. And what, again at a high level, were your           25   A.     Yes.
                                                         Page 22                                                                 Page 24
 1    duties as chief of staff for the agency in that 2013          1   Q. What were your duties as director of the UIA?
 2    to 2014 time period?                                          2   A. Overseeing all operations for the agency, ensuring
 3 A. My main role was to work with staff. We were                  3      that claims were being processed and taxes were being
 4    transitioning to a new system. Hearing from staff,            4      collected from employers.
 5    how can we make things better and make the transition         5   Q. Okay. Ma'am, do you understand that you've been sued
 6    better for them more smoothly.                                6      individually in this case?
 7             We had also come off a reduction in force,           7   A. I do understand that.
 8    so there were a lot of staff that were still very             8   Q. Do you have kind of a general familiarity with the
 9    concerned. They lost coworkers, they were picking up          9      complaint?
10    more assignments, more workflow with less staff.             10   A. Yes, I do.
11             So there was a lot of resentment, a lot of          11   Q. As I indicated at the outset, I represent Fast
12    hurt feelings, and trying to bridge that gap while           12      Enterprises; do you understand that?
13    also trying to, of course, take care of the day-to-day       13   A. Yes.
14    workflow, processing claims, collecting taxes.               14   Q. Do you understand that Fast Enterprises is a company
15             MR. STIDHAM: Can we go off the record for           15      that provides software to government agencies, and in
16    just a second.                                               16      this case help to provide software relating to the
17             VIDEO TECHNICIAN: We are off the record.            17      MiDAS project?
18    The time is 9:37 a.m.                                        18   A. Yes.
19             (Off the record at 9:37 a.m.)                       19   Q. Do you understand that there's allegations in this
20             (Back on the record at 9:38 a.m.)                   20      complaint that Fast performed certain functions,
21             VIDEO TECHNICIAN: We are back on the                21      discretionary functions, and made discretionary
22    record. The time is 9:38 a.m.                                22      decisions on behalf of the state?
23 BY MR. STIDHAM:                                                 23   A. I do understand that.
24 Q. All right. So, Ms. Moffett-Massey, before we took a          24   Q. Is it fair to say that those assertions are
25    little break for technical difficulties, we were just        25      inaccurate, and that Fast only took actions at the

[12/19/2019] Moffett-Massey, Sharon 121919                                                                                Pages 21 - 24
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11936 Filed 05/14/20 Page 8 of 17

                                                           Page 25                                                            Page 27
 1      direction of the state?                                       1      those programs were -- or the software was written in
 2              MR. ERNST: Objection, form.                           2      accordance to what the agency gave Fast directions on.
 3   A. I agree that the state made the ultimate decision as          3   BY MR. STIDHAM:
 4      far as the direction that Fast took with whatever task        4   Q. I appreciate that, ma'am.
 5      that we were asking Fast to do on the agency's behalf.        5   A. Okay.
 6   BY MR. STIDHAM:                                                  6   Q. Again, if I ask any questions and you need to clarify
 7   Q. I appreciate that. And again if I ask a question that         7      time frames and the role you were in at the relevant
 8      is not just worded in a way that you understand it            8      time, that's extremely helpful; so thank you for doing
 9      or -- and plenty of time I just ask a bad question,           9      that.
10      tell me to retry and ask it again, okay?                     10   A. Sure.
11   A. Okay.                                                        11   Q. But just to understand your last answer but maybe to
12   Q. All right. So along those same lines, do you                 12      can clarify it a little bit, is it your understanding
13      understand that Fast's obligations were defined by a         13      that any of the notice -- the notice period that was
14      contract that it had with UIA?                               14      used by MiDAS, that was a notice period that was
15              MR. ERNST: Object to form.                           15      defined by somebody at the State, not by Fast?
16   A. I would agree with that.                                     16   A. I would agree with that.
17   BY MR. STIDHAM:                                                 17   Q. Is it fair to say what would happen if a claimant did
18   Q. I'll represent to you that Fast is unaware of any            18      not respond to notice that was sent out for additional
19      contention by the State that Fast did not properly           19      information, so what would happen after that, was
20      perform its contractual duties.                              20      determined by the State, not by Fast; is that fair?
21              Are you aware of any contention by the               21   A. Yes.
22      State that Fast didn't meet its contractual                  22   Q. Okay. Is it also fair to say that any penalties that
23      obligations?                                                 23      were assessed regarding determinations of fraud or
24   A. I'm not aware of that.                                       24      even potential determinations of fraud once the MiDAS
25   Q. And that's certainly not a position you took when you        25      project was in place, those were all decisions made by
                                                           Page 26                                                            Page 28
 1        were head of UIA, that Fast had somehow not met its 1              the State, not by Fast?
 2        obligations to the State; is that fair?                2        A. I would say yes. Those penalties would be in line
 3   A.    That is fair.                                         3           with what our law and procedure says, and that would
 4   Q.    Also, there are certain issues that have been         4           have been the direction that the agency had given to
 5        identified in this complaint. One of them relates to   5           Fast for programming purposes.
 6        the decision by the agency to make certain             6        Q. Thank you. Then also is it fair to say that none of
 7        determinations if no response is given by a claimant   7           the Fast employees were involved in actually
 8        when an inquiry for additional information is made;    8           processing individual's claims?
 9        are you aware of those allegations?                    9        A. Absolutely not.
10   A.    Yes.                                                 10        Q. Right. In fact, that would have been considered a
11   Q.    Okay. Is it fair to say Fast did not play any role   11           violation of the contract if Fast employees were
12        or -- Strike that.                                    12           actually doing the work of making determinations
13                Is it fair to say Fast did not make any       13           regarding employee -- excuse me -- regarding
14        decisions as part of the MiDAS project regarding how 14            claimants; isn't that fair?
15        much notice should be provided to claimants?          15        A. That's correct, and we'd be in violation of DOL. Work
16                MR. ERNST: Objection to form.                 16           can be performed by civil servants only.
17   A.    I cannot say in the initial stages of when MiDAS was 17        Q. So is it fair to say that any decision, to your
18        brought on board and the parameters or the rules set 18            knowledge, that was made regarding any claimant after
19        around what the system could or could not do. I was 19             the MiDAS program was in place, those were state
20        not the agency director at that time, nor was I part  20           decisions, not decisions by Fast?
21        of any of the work groups that gave input on what     21                   MR. ERNST: Objection to form.
22        MiDAS could or could not do.                          22        A. I would agree.
23                I can only tell you after the fact, I was     23        BY MR. STIDHAM:
24        aware that, you know, that was basically agency gave 24         Q. At some point in time there was a decision to stop
25        information to Fast for programming purposes, and     25           what's been referred to as the auto adjudication

[12/19/2019] Moffett-Massey, Sharon 121919                                                                             Pages 25 - 28
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11937 Filed 05/14/20 Page 9 of 17

                                                         Page 29                                                             Page 31
 1      function of the MiDAS software; do you recall that?          1   A. That is correct.
 2   A. Yes.                                                         2   Q. So isn't it fair to say that any determination
 3   Q. Okay. Just so we're talking about the same thing, we         3      regarding any claimants once the MiDAS project were in
 4      talk about the auto adjudication function. What I'm          4      place, those were determinations by the agency, not by
 5      referring to is the aspect of the program that would         5      anyone acting in their individual nonemployee
 6      proceed with issuing an initial notice of                    6      position?
 7      determination if certain criteria were met?                  7               MR. ERNST: Objection to form.
 8   A. Correct.                                                     8   A. Correct.
 9   Q. Okay. So again, at some point that was turned off            9   BY MR. STIDHAM:
10      while you were director, correct?                           10   Q. There's also been some discussion in this case -- or
11   A. That is correct. The restitution fraud portions of          11      some references in the complaint I guess I should say,
12      the program, correct.                                       12      that certain claimants were given information that was
13   Q. Did Fast -- did Fast -- to your mind, did Fast              13      incorrect regarding their ability to appeal, or their
14      properly comply with all state direction or agency          14      ability to appeal determinations after certain
15      direction to basically turn off that function of the        15      deadlines had passed.
16      software?                                                   16               Is it fair to say, to your knowledge, Fast
17   A. Yes.                                                        17      and the other contractor defendants, SAS and CSG, did
18   Q. There's also been some allegations in this lawsuit          18      not play any role whatsoever in advising claimants
19      relating to the content of notice letters, actually         19      regarding their rights to appeal, or deadlines
20      what was written and the verbiage that was in those         20      relating to appeal?
21      notice letters?                                             21               MR. ERNST: Objection to form.
22   A. Yes.                                                        22   A. That would be fair to say.
23   Q. To your knowledge, did Fast -- excuse me.                   23   BY MR. STIDHAM:
24              To your knowledge, the content of any               24   Q. It's not just something the contractors did?
25      notice letter that was sent out from UIA while the          25   A. No, it was not.
                                                         Page 30                                                             Page 32
 1        MiDAS program was in place, is it fair to say the          1             MR. STIDHAM: Just out of a courtesy to
 2        content of those letters was defined by the State, not     2    your attorney, I think we're having some technical
 3        by Fast?                                                   3    difficulties. You want to take a little break,
 4   A.    That would be fair to say, yes.                           4    Debbie, just for that?
 5   Q.     In fact, isn't it fair to say the content of those       5             MS. TAYLOR: If we could.
 6        letters would be defined by the State, not by any          6             MR. STIDHAM: Sure.
 7        contractor, whether it be Fast or CSG or SAS?              7             VIDEO TECHNICIAN: We are off the record.
 8   A.    Yes.                                                      8    The time is 9:52 a.m.
 9   Q.     Is it similarly fair to say that any determinations      9             (Off the record at 9:52 a.m.)
10        regarding a claimant's eligibility for claims, any        10             (Back on the record at 10:07 a.m.)
11        determination relating to fraud, any determination        11             VIDEO TECHNICIAN: We are back on the
12        regarding benefits while the MiDAS program was in         12    record. The time is 10:07 a.m.
13        place, those were all state determinations, they were     13 BY MR. STIDHAM:
14        not determinations by any of the contractors, whether     14 Q. Thank you, Ms. Massey. We were talking about, before
15        that be Fast Enterprises, CSG, or SAS?                    15    we got on the record, certain allegations that had
16   A.    Correct.                                                 16    been made in this complaint against Fast and the other
17   Q.     Isn't it fair to say those were determinations by the   17    contractors.
18        agency -- similarly, those determinations regarding       18             Let me ask you this. Is it fair to say
19        claimant's benefits or potential fraud, those were        19    that none of the contractor defendants -- Fast, CSG,
20        determinations by the agency, not by any of the           20    or SAS -- played any role or had any responsibility
21        individuals acting in their individual capacity that      21    for relating to a garnishing or collecting federal tax
22        have been sued in this lawsuit; is that fair?             22    returns or state tax refunds that were claimed by
23   A.    Can you please repeat that?                              23    claimants of the UIA?
24   Q.     Sure. You understand that in addition to you, other     24             MR. ERNST: Objection to form.
25        individuals have been sued in this lawsuit?               25 A. Correct.

[12/19/2019] Moffett-Massey, Sharon 121919                                                                            Pages 29 - 32
  Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11938 Filed 05/14/20 Page 10 of 17

                                                         Page 33                                                             Page 35
 1   BY MR. STIDHAM:                                                1   A. No. The appeal process was the same as it was prior
 2   Q. So any of these allegations in the complaint regarding      2      to the MiDAS. The only aspect would have been to help
 3      garnishment or seizure of federal taxes, is it fair to      3      us improve upon that through process improvement.
 4      say it's your position that it's improper to make           4   Q. Okay. That would be -- that would be just improving
 5      those allegations against Fast Enterprises and the          5      the process, correct?
 6      other contractor defendants?                                6   A. Correct.
 7              MR. ERNST: Objection to form.                       7   Q. Okay. But actually, making the -- actually, being
 8   A. Yes.                                                        8      involved in an appeal that a claimant brought, that's
 9   BY MR. STIDHAM:                                                9      not something any of the contractor defendants would
10   Q. There's also some allegations in the complaint that        10      be involved in, correct?
11      relate to income spreading, how that was used in           11   A. Absolutely not.
12      determining whether certain claimants should be            12   Q. I asked that as a negative again.
13      flagged for potential fraud; are you aware of that?        13   A. I know.
14   A. I am aware of the income spreading.                        14   Q. Were the contractor defendants involved in any way in
15   Q. Income spreading. Is it fair to say that Fast was not      15      the appeals process that was available to claimants
16      involved in making any decisions about whether income      16      once the MiDAS project was in place?
17      spreading was a concept that should be used in making      17              MR. ERNST: Objection to form.
18      determinations relating to claimants?                      18   A. No, they were not.
19              MR. ERNST: Objection to form.                      19   BY MR. STIDHAM:
20   A. I would agree.                                             20   Q. To your knowledge, are you aware of anything that Fast
21   BY MR. STIDHAM:                                               21      or any of its employees did that you consider improper
22   Q. Fast just didn't have any role at all whatsoever           22      as it relates to work on the MiDAS project?
23      relating to this concept of income spreading; is that      23              MR. ERNST: Objection to form.
24      fair?                                                      24   A. No.
25   A. I would agree with that.                                   25   BY MR. STIDHAM:
                                                         Page 34                                                             Page 36
 1   Q. Is it also fair relating to the other defendants, CSG       1   Q. Same question as to the other contractor defendants.
 2      and Fast, that those defendants didn't have any role        2      Are you aware of anything that either CSG, its
 3      relating to this issue of income spreading that is          3      employees, or SAS or its employees did that you
 4      alleged in the complaint?                                   4      consider was improper relating to the MiDAS project?
 5   A. To my knowledge, no.                                        5             MR. ERNST: Objection, form.
 6              MR. ERNST: Form.                                    6   A. No.
 7   BY MR. STIDHAM:                                                7   BY MR. STIDHAM:
 8   Q. I didn't ask that question very well.                       8   Q. I'm not -- are you aware that there's been some
 9              Did the other contractor defendants, CSG or         9      motions filed and motions to dismiss filed in this
10      Fast, have any role in relating to this issue of           10      case?
11      income spreading?                                          11   A. Yes, but I can't tell you I followed what was
12   A. To my knowledge, no.                                       12      dismissed was still on and any settlements, because I
13   Q. Sorry to reask, I just had asked the question as a         13      was reassigned after even the settlement was in place
14      negative, so it got confusing.                             14      and in motion, so I was reassigned.
15   A. Okay.                                                      15   Q. I meant in this lawsuit, the lawsuit that's filed
16   Q. Did Fast have any role whatsoever relating to the          16      against you and Fast.
17      appeals process that claimants had available to them       17   A. Yes, I am.
18      once the MiDAS project was in place?                       18   Q. Okay. Not any claimant appeals.
19   A. No.                                                        19   A. Okay.
20   Q. Similar question as it relates to the other contractor     20   Q. I was switching to our lawsuit that we're here for
21      defendants.                                                21      today.
22              Did SAS or CSG have any role at all                22             So do you understand that there's really
23      relating to the appeal process, processes, that would      23      one cause of action left in this case, and that
24      be available to claimants after the MiDAS project was      24      relates to allegations of violations of due process;
25      in place?                                                  25      are you aware of that?

[12/19/2019] Moffett-Massey, Sharon 121919                                                                            Pages 33 - 36
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11939 Filed 05/14/20 Page 11 of 17

                                                         Page 37                                                             Page 39
 1   A. Yes, I am.                                                  1      those determinations to CSG?
 2   Q. Is Fast -- is it true that Fast -- let me ask it this       2   A. No, it did not.
 3      way.                                                        3   Q. Just to be clear, I think maybe you answered this, but
 4              Did Fast play any role whatsoever from your         4      did the State ever delegate any of its duties to make
 5      perspective in making decisions relating to what due        5      those determinations to Fast or SAS?
 6      process should be afforded to claimants?                    6   A. No.
 7   A. No.                                                         7   Q. So is it true then that CSG, Fast, or SAS never had
 8   Q. Okay. What about as it relates to the other                 8      any authority to make any determinations or adjudicate
 9      contractor defendants, did SAS or CSG play any role         9      anything having to do with claimants' benefits in the
10      whatsoever in determining what due process should be       10      unemployment context?
11      provided to claimants?                                     11              MR. ERNST: Objection to form.
12   A. No.                                                        12   A. I would agree with that.
13   Q. From your perspective is there anything that any of        13   BY MR. ROSENFELD:
14      the contractor defendants, Fast, CSG, and SAS did --       14   Q. Is it also true that CSG had no authority and made no
15      well, strike that.                                         15      decisions with respect to notice given to claimants or
16              In your opinion, did Fast, CSG, or SAS do          16      any penalties or consequences with respect to any
17      anything which you believe adversely affected the due      17      adverse employment decisions?
18      process rights of claimants?                               18              MR. ERNST: Form.
19   A. No.                                                        19   A. I would agree.
20              MR. STIDHAM: I don't have any more                 20   BY MR. ROSENFELD:
21      questions at this time. By the way, thanks for your        21   Q. And you understand that the MiDAS system -- Strike
22      patience, Ms. Moffett-Massey.                              22      that.
23              THE WITNESS: You're welcome.                       23              The State made certain determinations as to
24              MR. ROSENFELD: Good morning, Ms.                   24      what it wanted the MiDAS system to flag as potentially
25      Moffett-Massey. As I mentioned to you off the record,      25      indicative of fraud, correct?
                                                         Page 38                                                             Page 40
 1      my name is Steve Rosenfeld and I represent CSG              1   A. Can you repeat that?
 2      Government Solutions. I just have a couple, and I           2   Q. Sure. You understand that the MiDAS software flagged
 3      mean very few, questions to clarify a couple things on      3      certain claimants based on certain criteria as having
 4      behalf of CSG.                                              4      items that were potentially indicative of fraud?
 5               THE WITNESS: Sure.                                 5   A. Correct, yes.
 6                   EXAMINATION                                    6   Q. And the basis for flagging those claimants as
 7   BY MR. ROSENFELD:                                              7      potentially indicative of fraud was determined by the
 8   Q. Mr. Stidham asked you about contracts between Fast and      8      State, correct?
 9      the State; do you recall that?                              9   A. Yes, the criteria that was used.
10   A. Yes, I do.                                                 10   Q. Right. Then the State then directed the contractor
11   Q. You also understand that CSG had a contract with the       11      defendants to implement that criteria within the
12      State?                                                     12      software, correct?
13   A. Yes, I'm aware of that.                                    13   A. Correct.
14   Q. Are you aware of any issues with the work that CSG did     14   Q. Mr. Stidham asked you with regard to Fast whether any
15      at all in connection with its contract with the State?     15      Fast employees were involved in adjudicating or
16   A. No, I'm not aware of any issues.                           16      working on individual claim files, I'm going to ask
17   Q. Is it your understanding that the State directed CSG       17      you the same thing for the others.
18      with respect to that contract?                             18              So is it true that no CSG or SAS employees
19   A. Yes, I would agree with that.                              19      ever worked on or had any role in adjudicating
20   Q. The State has duties -- and you talked about them with     20      individual claim files?
21      Mr. Stidham -- the State has duties to make certain        21   A. That is a correct statement.
22      determinations for claimants in the unemployment           22   Q. So any decision with respect to unemployment benefits
23      realm, correct?                                            23      for an individual claimant was a decision made by the
24   A. That is correct.                                           24      State, true?
25   Q. Did the State ever delegate any of its duties to make      25   A. Yes.

[12/19/2019] Moffett-Massey, Sharon 121919                                                                            Pages 37 - 40
  Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11940 Filed 05/14/20 Page 12 of 17

                                                        Page 41                                                             Page 43
 1   Q. And any decision with regard to how to notify         1           of the communications to claimants was reviewed and
 2      claimants of certain decisions or information needed 2            approved by the State, correct?
 3      by the State was dictated by state policy, true?      3        A. Yes, I would agree.
 4   A. Yes, that would be correct.                           4        Q. And none of the claimants had anything to do with the
 5   Q. So neither Fast nor CSG nor SAS had any role in the e 5           specific language in those notices, true?
 6      decisions with regard to notice, true?                6                   MR. ERNST: Objection to form.
 7   A. Correct.                                              7        A. That is true. None of the claimants? None of the
 8   Q. I apologize if this question has been asked before,   8           contractors.
 9      but let me just clarify it.                           9        BY MR. ROSENFELD:
10              So I just asked you about decisions with     10        Q. Well, none of the claimants did either?
11      regard to benefits for individual claimants.         11        A. No, they did not either.
12   A. That is correct.                                     12        Q. None of the contractors had anything to do with the
13   Q. Then I asked you about notice given to individual    13           specific languages in those notices, true?
14      claimants.                                           14        A. True.
15   A. That is correct.                                     15                   MR. ROSENFELD: I have no further
16   Q. But let me just clarify. The content of the notice   16           questions.
17      given to individual claimants, that was dictated by  17                   MR. ERNST: I'm up?
18      state policy, true?                                  18                   MS. TAYLOR: Do you want tea? Are you all
19   A. Yes.                                                 19           set?
20   Q. None of the -- none of the contractor defendants -- 20                    THE WITNESS: Uh-huh.
21      Fast, CSG, OR SAS -- had anything to do with the     21                        EXAMINATION
22      content of that notice, true?                        22        BY MR. ERNST:
23              MR. ERNST: Objection, form.                  23        Q. Who did approve the specific language in those
24   A. That is true.                                        24           notices.
25   BY MR. ROSENFELD:                                       25        A. That language was approved by the work groups that
                                                        Page 42                                                             Page 44
 1   Q. None of the contractor defendants had anything to do       1      were put in place working with those contractors. The
 2      with the manner that that notice was given to              2      initial notices that, you know, how the system was
 3      individual claimants, true?                                3      initially programed in MiDAS, that would have come
 4              MR. ERNST: Objection, form.                        4      from the work group itself, it would have been signed
 5   A. That is correct.                                           5      off by that work group lead, and I would say --
 6   BY MR. ROSENFELD:                                             6   Q. Who is that person?
 7   Q. Because the manner that notice was given to individual     7               MR. ROSENFELD: Let her finish.
 8      claimants was dictated by the State, true?                 8               MS. TAYLOR: Please.
 9   A. That is correct.                                           9               THE WITNESS: If I could continue to
10   Q. And none of the individual contractor defendants had      10      explain.
11      anything to do with the amount of notice, meaning how     11   BY MR. ERNST:
12      long that notice period was, for any individual           12   Q. Go ahead.
13      claimant, true?                                           13   A. It is my knowledge at the time the main lead was Clay
14   A. Correct.                                                  14      Tierney, he was overtaking MiDAS at that time.
15   Q. Because that amount of notice was dictated by state       15               MR. ROSENFELD: Kevin, why don't you
16      policy, true?                                             16      introduce yourself.
17   A. That is correct.                                          17               MR. ERNST: I'm sorry. This is Kevin Ernst
18   Q. And none of the contractor defendants -- not Fast, not    18      for the plaintiff asking the questions.
19      CSG, and not SAS -- had anything to do with the amount    19   BY MR. ERNST:
20      of notice given to plaintiffs, true?                      20   Q. Who was part of that -- who else was part of that work
21   A. True.                                                     21      group besides Mr. Tierney?
22   Q. And actually, not just to plaintiffs, but to any          22               MR. STIDHAM: Objection, form, vague.
23      claimant?                                                 23   A. I can't give you all the names. Like I said, I was
24   A. Correct.                                                  24      not in the role as the director, I was not a part of
25   Q. So the specific language of all of the notices and all    25      the work group. As a RICC director I would have

[12/19/2019] Moffett-Massey, Sharon 121919                                                                           Pages 41 - 44
     Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11941 Filed 05/14/20 Page 13 of 17

                                                         Page 45                                                           Page 47
 1      received somewhat like agency updates as all staff was      1      contractors did not write our law and procedure; so
 2      receiving agency updates.                                   2      I'm answering from that standpoint only.
 3               I would have to defer that to my                   3   BY MR. ERNST:
 4      codefendant, Clay Tierney, or one of the individuals        4   Q. Okay. And who developed the flagging criteria?
 5      that actively worked on the work groups. They can           5   A. I do not know.
 6      tell you who was attending regularly and who was            6   Q. So then you don't know whether the private contractors
 7      helping to make those decisions as how the system           7      had a role in developing that flagging criteria,
 8      should give notice.                                         8      correct?
 9               But most of those notices -- I would say           9   A. They would have to know the procedure and our law, as
10      all of those notices would have had to have been           10      well as the DOL guidance in order to develop that,
11      within the guidelines of our current procedure in law      11      because it would have to be in line with not violating
12      and guidance that we receive from DOL, they would have     12      any type of steps that are required in order to
13      to be; we can't work around that or else we're not         13      adjudicate a claim that would potentially lead to
14      funded as an agency.                                       14      recitation and/or fraud.
15   BY MR. ERNST:                                                 15   Q. Fast asked you near the beginning our -- Fast attorney
16   Q. So you're bound by the federal regulations from the        16      asked you at the beginning whether you agreed that
17      Department of Labor?                                       17      Fast provided software for government agency and
18   A. Correct.                                                   18      provided the MiDAS system for the UIA, remember that?
19               MS. TAYLOR: Object to the form.                   19              MR. STIDHAM: Objection, mischaracterizes
20               THE WITNESS: And our MES Act of course.           20      the question.
21   BY MR. ERNST:                                                 21   A. Yes.
22   Q. And you mentioned that the work group consisted of         22   BY MR. ERNST:
23      state employees like Mr. Tierney and some of the           23   Q. Your understanding was Fast was a company that
24      contractors.                                               24      provided software for other states as well, correct?
25               MR. ROSENFELD: Objection.                         25   A. Yes.
                                                         Page 46                                                           Page 48
 1              MS. TAYLOR: Objection, mischaracterizes             1   Q. And they provided software for unemployment agencies
 2      her testimony. She said she wasn't there when work          2      in other states, correct?
 3      groups were actually put together, so she doesn't have      3   A. I agree.
 4      any knowledge as to who was actually involved in the        4   Q. So you would agree that they would presumably have
 5      work group.                                                 5      expertise in the area of unemployment insurance agency
 6              MR. ROSENFELD: Join.                                6      law?
 7              MR. STIDHAM: Join.                                  7              MR. STIDHAM: Object to form.
 8              MR. ERNST: Please stop coaching the                 8              MS. TAYLOR: Foundation also.
 9      witness with your talking objections.                       9   A. I would not know that question.
10              MS. TAYLOR: I'm not coaching her.                  10              MS. DOUGLAS: For the record, do we have a
11   A. But I did say I do not know who all was on those work      11      continuing if anyone objects, we all object?
12      groups. There were many work groups for every aspect       12              MR. ERNST: Sure, I agree to that.
13      that -- with every piece of the programming that was       13              MS. DOUGLAS: Thank you.
14      put into MiDAS from the tax side to the benefit side.      14   BY MR. ERNST:
15   BY MR. ERNST:                                                 15   Q. So would you expect that Fast would know some of the
16   Q. So you never attended any of those work groups, did        16      federal regulations that would apply to uninsurance
17      you?                                                       17      agencies and the administration of uninsurance
18   A. I was not part of the work groups.                         18      benefits?
19   Q. So you can't say whether or not any of the private         19              MR. ROSENFELD: Objection, calls for
20      contractors did play a role in crafting that language?     20      speculation, and form.
21              MR. STIDHAM: Objection, vague.                     21              MR. STIDHAM: And object to foundation.
22              MS. TAYLOR: Object to form.                        22   A. I would say only what they would be told by their
23              MR. STIDHAM: Object to form, excuse me.            23      client in line with the needs to have that client.
24   A. The reason I would say that is only because it was         24              Each state has different unemployment
25      based on our law and procedure, and I know the             25      insurance laws. No one state laws are the same.

[12/19/2019] Moffett-Massey, Sharon 121919                                                                          Pages 45 - 48
  Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11942 Filed 05/14/20 Page 14 of 17

                                                       Page 281                                                          Page 283
 1      don't know what the rationale was for doing that.          1             MR. STIDHAM: If you want --
 2   BY MR. ERNST:                                                 2             MS. TAYLOR: She answered the question.
 3   Q. I'm sorry. I didn't ask you the rationale. I said          3      You were talking, she answered the question.
 4      what were the benefits to the agency?                      4   BY MR. ERNST:
 5   A. I don't know the benefits of that to the agency. We        5   Q. I'm sorry, go ahead.
 6      can only be paid for one week of eligibility, a cep or     6   A. I can't say that it would be.
 7      noncep.                                                    7   Q. Did this bifurcation create efficiency in the system?
 8               I guess I'm not seeing it in terms of             8             MS. TAYLOR: Objection, form and
 9      monetary. I'm seeing it in terms of a quality -- a         9      foundation.
10      claimant understanding exactly what the individual is     10             MR. STIDHAM: Objection to system.
11      being held ineligible for when it's broken down.          11             MS. TAYLOR: Using the term bifurcation,
12   Q. You think that that made -- when a claimant received      12      she's already --
13      multiple determinations, that made it more clear or       13             MR. STIDHAM: You're not referring to MiDAS
14      less clear for the claimant?                              14      software?
15               MS. TAYLOR: Objection, form and                  15             MR. ERNST: I'm referring to the agency in
16      foundation.                                               16      general.
17   A. It depends on the claimant's understanding of             17             MS. PENDRICK: All of it? Anything?
18      unemployment insurance. I would guess if you see each     18             MR. ROSENFELD: Objection to relevance.
19      week broken down, you know, exactly each week.            19             MS. PENDRICK: Form.
20               Sometimes a period coming through, you're        20   A. I don't know if it created efficiency, I don't know
21      not looking at the number of weeks that are involved.     21      that.
22      It all depends on each individual person, how they        22   BY MR. ERNST:
23      read it and understood it.                                23   Q. Well, it created a big appellate backlog; you'd agree
24   BY MR. ERNST:                                                24      with that, wouldn't you?
25   Q. So do you think for a claimant having a file with two     25             MS. TAYLOR: Objection, form, foundation,
                                                       Page 282                                                          Page 284
 1      or three appeals as opposed to one, would be               1      calls for speculation.
 2      beneficial to the claimant?                                2   A. That would depend on whether an individual requested a
 3              MS. TAYLOR: Objection, form and                    3      hearing.
 4      foundation.                                                4   BY MR. ERNST:
 5              MR. STIDHAM: Continuing objection as to            5   Q. Well, didn't the appellate -- didn't the number of
 6      relevance to this case.                                    6      appeals go up considerably after this bifurcation
 7   A. I don't know. Some individuals, one is convenient,         7      issue went into effect?
 8      some three is okay, because one I agree with, two I        8              MS. TAYLOR: Objection, you asked this
 9      don't. One I feel I was held ineligible and it's           9      question earlier, and she's already answered this.
10      correct, the second or third week, maybe not.             10      Also form and foundation.
11              So it just depends on that claimant and           11   BY MR. ERNST:
12      their given situation; each case is different.            12   Q. You can answer.
13   BY MR. ERNST:                                                13   A. I don't know if their backlog went up more or -- than
14   Q. Do you think it's more burdensome to have to file         14      what it was already before MiDAS. I would imagine
15      three appeals than one?                                   15      that individuals appeal, so their backlog would go up;
16              MS. TAYLOR: Objection, asked and answered.        16      how significant, I don't know.
17              MR. ROSENFELD: Incomplete hypothetical.           17   Q. Can you tell me when the auditor general's audit
18              MR. STIDHAM: Continuing objection to              18      occurred? I'm not asking when the report was issued,
19      relevance to this case, this is not a part of this        19      but when the actual audit occurred.
20      case.                                                     20              MS. PENDRICK: Objection to form.
21   A. I cant say that it is.                                    21              MS. TAYLOR: In what time period?
22              MR. ERNST: You don't understand the               22   A. I don't know the exact dates of when they came in.
23      process.                                                  23   BY MR. ERNST:
24   BY MR. ERNST:                                                24   Q. Can you approximate it for me?
25   Q. Go ahead.                                                 25   A. I know it was going from the summer into the fall. It

[12/19/2019] Moffett-Massey, Sharon 121919                                                                      Pages 281 - 284
  Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11943 Filed 05/14/20 Page 15 of 17

                                                     Page 285                                                          Page 287
 1      was either '14 or '15, I can't tell you exactly.        1   question.
 2   Q.  When you say '14 or '15, you mean --                   2           THE WITNESS: Okay.
 3   A.  2014 or 2015.                                          3           MR. ERNST: I'm done.
 4   Q.  It was summer or fall of 2014 or 2015?                 4           MS. TAYLOR: Objection, form.
 5   A.  Uh-huh.                                                5           MR. ROSENFELD: Well, why don't you restate
 6   Q.  Is that a yes?                                         6   the question.
 7   A.  Yes.                                                   7           MR. ERNST: She understands it.
 8             MR. STIDHAM: Just to be fair to the              8           MR. ROSENFELD: Well, I don't understand
 9      witness, the audit itself says that it covered the      9   it.
10      period from September 30th, 2015.                      10           MR. ERNST: That's not my problem.
11             THE WITNESS: Okay.                              11           MS. TAYLOR: Do you know what the question
12   BY MR. ERNST:                                             12   is?
13   Q. Did there come a time when the auto adjudication       13           THE WITNESS: I think you're asking --
14      function of MiDAS was disabled?                        14           MR. ROSENFELD: No, don't ask him what he's
15   A. Yes.                                                   15   thinking.
16   Q. When was that?                                         16           MS. TAYLOR: Do you know what his question
17   A. August of 2015.                                        17   was? Not I think, do you know? And if not, ask him
18   Q. Why was that?                                          18   to repeat it.
19   A. Well, as the director, I had heard from staff and      19           THE WITNESS: Well, so that I can answer
20      face-to-face internal town hall meetings, staff --     20   it, could you please restate it?
21      meetings with staff just to hear how things were going
                                                             g 21 BY MR. ERNST:
22      for them and answer questions.                         22 Q. I said, Are you contending that your decision to
23             A few of them had mentioned that they had       23   discontinue the MiDAS auto adjudication was not based
24      seen fraud attached to eligibility issues that I had   24   on all the fraud complaints that were levied and
25      not seen before, such as a registration or late        25   discussed in public and elsewhere?
                                                     Page 286                                                          Page 288
 1    filing, late recording; these are only dealing with        1              MS. TAYLOR: Objection, form, foundation.
 2    periods of ineligibility, not fraud. I wasn't sure if      2      I don't know what fraud complaints mean.
 3    it was an anomaly or the scope, and I figured we           3   A. What type of complaints, because there were complaints
 4    needed to take a look at it.                               4      all the time, not just -- I mean, there were
 5             And in doing so -- or I asked that we have        5      individuals complain because they had fraud, even
 6    a sampling of cases, which I never really received a       6      though fraud was committed.
 7    final report, but I was concerned enough to make sure      7              So I guess I need you to clarify that,
 8    that things were running as we intended them to be         8      because if that's the case, we would have stopped it
 9    running with respect to the auto adjudication process.     9      as soon as we started it, because no wants to have
10             It wasn't a matter of the fraud or the           10      fraud attached to their claim.
11    restitution, but our things programed in running the      11   BY MR. ERNST:
12    way that we intended them to, with them making the        12   Q. There were complaints that there were false fraud
13    comments that they made, because as I mentioned, I        13      determinations, you're not aware of any of those
14    wasn't sure how many or the number that was involved.     14      complaints?
15             So hearing this, I asked Clay Tierney, I         15              MS. TAYLOR: Objection form and foundation.
16    remember, and Dan Simon, and I'm not sure whoever was     16              MR. STIDHAM: Also mischaracterizes her
17    in attendance at the meeting, that this process, we       17      testimony, argumentative.
18    need to -- we need to have it stopped and take a look     18   A. There were complaints about fraud where individuals
19    at it more closely to see exactly what's happening.       19      felt they shouldn't have been assessed fraud; I was
20 Q. So your claim is that you discontinued the auto           20      aware of that.
21    adjudication program -- or your decision to               21              There were a number of complaints which was
22    discontinue it was not based on all the fraud             22      taken into consideration in addition to what staff was
23    complaints that had been levied in the public and --      23      saying. If that answers your question.
24 A. Oh, that.                                                 24   BY MR. ERNST:
25             MR. ROSENFELD: Let him finish his                25   Q. Are you testifying that you were unaware that there

[12/19/2019] Moffett-Massey, Sharon 121919                                                                     Pages 285 - 288
  Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11944 Filed 05/14/20 Page 16 of 17

                                                        Page 289                                                          Page 291
 1      were widespread allegations of false fraud claims?          1              But as far as the discharge of bankruptcy,
 2   A. I did not say that.                                         2      can you please restate the second half of that
 3              MS. TAYLOR: Objection, form and                     3      question or the second portion of it?
 4      foundation.                                                 4   BY MR. ERNST:
 5              THE WITNESS: I did not say that.                    5   Q. Are you aware that if there's a fraud allegation
 6   BY MR. ERNST:                                                  6      surrounding a debt, that you cannot discharge that
 7   Q. So you were aware of that?                                  7      debt in bankruptcy? In other words, you can't get rid
 8              MR. ROSENFELD: Hold on.                             8      of it?
 9   A. Yes.                                                        9   A. That is correct.
10   BY MR. ERNST:                                                 10   Q. And despite your knowledge of widespread allegations
11   Q. That's the basis that you shut down the robo               11      of false fraud adjudications, you did nothing to stop
12      adjudication feature of MiDAS, correct?                    12      those bankruptcy proceedings in which the UIA
13              MS. TAYLOR: Objection, she's already               13      prevented the discharge of the debt, correct?
14      answered that.                                             14              MS. TAYLOR: Object to form.
15   A. That is not what I said.                                   15              MR. STIDHAM: Also vague as to time.
16              MR. STIDHAM: Also objection to the term            16   A. I didn't specifically do something to stop them. Each
17      robo adjudication.                                         17      case was taken on its own merit, and that fell under
18   BY MR. ERNST:                                                 18      Steve Geskey's preview, so he would have done his due
19   Q. Despite your awareness of the widespread complaints        19      diligence with the staff involved to take a look at
20      about false fraud adjudications, you did not stop or       20      those cases.
21      put a moratorium on collection activity, correct?          21              They did not come to my attention, per se,
22              MS. TAYLOR: Form and foundation.                   22      nor did I do an overall moratorium, like you said, to
23   A. No. Collection, it starts after that process of            23      stop them. No, I did not.
24      adjudication. Those days, once the days elapse,            24   BY MR. ERNST:
25      collection begins, if the person had appealed,             25   Q. Geskey was your subordinate, correct?
                                                        Page 290                                                          Page 292
 1      protested. If not in a timely fashion, that                 1 A. That is correct.
 2      collection continued.                                       2             MR. ROSENFELD: Kevin, we're at seven hours
 3   BY MR. ERNST:                                                  3    now for your questioning, so I think you've reached
 4   Q. But you would agree that multiple times when the            4    your limit with this witness.
 5      person missed their deadline to appeal, there were --       5             MR. ERNST: Show me where there's a time
 6      the underlying charge was a false fraud adjudication        6    limit.
 7      because they didn't respond in time, but they didn't        7             MR. ROSENFELD: Federal rule of civil
 8      really commit the fraud, correct?                           8    procedure.
 9               MS. TAYLOR: Objection, form, foundation --         9             MR. STIDHAM: Are you serious.
10   A. I don't know that.                                         10             MR. ROSENFELD: You're unaware of the
11               MS. TAYLOR: Just wait, Sharon. Form,              11    federal rule of civil procedure?
12      foundation, and you're requesting that she speculate.      12             MR. ERNST: I'm aware of the federal rule
13   BY MR. ERNST:                                                 13    of civil procedure, but let's see what it says,
14   Q. And despite your knowledge of the wide spread false        14    because we've had multiple breaks.
15      fraud adjudications, you continued to approve              15             MR. ROSENFELD: No, no, no, no, no, no, no.
16      bankruptcy adversarial complaints to prevent the           16    Testifying time.
17      discharge of the debt in a bankruptcy proceeding,          17             MR. STIDHAM: Can the videographer tell us
18      correct?                                                   18    what the testifying time has been for Mr. Ernst's
19               MS. TAYLOR: Objection, form, foundation.          19    testimony?
20               MR. STIDHAM: Objection, argumentative,            20             MR. ERNST: Questioning.
21      mischaracterizes prior testimony.                          21             MR. STIDHAM: Questioning, thank you.
22               MR. ROSENFELD: Objection, relevance.              22             VIDEO TECHNICIAN: Right now it's at 7:02.
23   A. You started out the question with despite me knowing.      23             MR. STIDHAM: That's how it works, Kevin,
24      I was aware of the complaints that were -- that came       24    he's the one that keeps the numbers on the
25      in so, I'm not sure why you continue to say that.          25    questioning.

[12/19/2019] Moffett-Massey, Sharon 121919                                                                       Pages 289 - 292
  Case 2:17-cv-10657-DML-RSW ECF No. 313-7, PageID.11945 Filed 05/14/20 Page 17 of 17

                                                     Page 381
 1              CERTIFICATE OF NOTARY
 2 STATE OF MICHIGAN )
 3             ) SS
 4 COUNTY OF OAKLAND )
 5
 6           I, RANDEE SHARFMAN, certify that this
 7   deposition was taken before me on the date
 8   hereinbefore set forth; that the foregoing questions
 9   and answers were recorded by me stenographically and
10   reduced to computer transcription; that a review of
11   the transcript by the deponent was not requested; that
12   this is a true, full and correct transcript of my
13   stenographic notes so taken; and that I am not related
14   to, nor of counsel to, either party nor interested in
15   the event of this cause.
16
17
18
19
20
21
22                    RANDEE SHARFMAN, CSR-1392
23                    Notary Public,
24                    Oakland County, Michigan
25                    My Commission expires: 3-22-21




[12/19/2019] Moffett-Massey, Sharon 121919                                      Page 381
